[a103001.jpg]
OWENS & MINOR, INC. Director Restricted Stock Agreement THIS AGREEMENT, dated
the ______ day of _______, 20__, between OWENS & MINOR, INC., a Virginia
corporation (the "Company"), and [Participant Name] ("Participant"), is made
pursuant and subject to the provisions of the Company's 2015 Stock Incentive
Plan (the "Plan"). All capitalized terms used herein that are not otherwise
defined shall have the same meaning given to them in the Plan. W I T N E S S E T
H: 1. Restricted Stock Grant. Pursuant to the provisions of the Plan, on
___________ (the “Date of Grant”), the Company granted to Participant, subject
to the terms and conditions of the Plan and subject further to the terms and
conditions herein set forth, a Stock Award of ________ shares of Common Stock
(the “Restricted Stock”). 2. Terms and conditions. The shares of Restricted
Stock evidenced hereby are subject to the following terms and conditions: (a)
Restricted Period. Until the first anniversary of the Date of Grant (the
“Restricted Period”) or the lapse of restrictions as provided in subsection 2(d)
hereof, the Restricted Stock shall be subject to the following restrictions: (i)
Participant shall not be entitled to receive the certificate or certificates
evidencing the Restricted Stock; and (ii) Shares of Restricted Stock may not be
sold, transferred, assigned, pledged, conveyed, hypothecated or otherwise
disposed of; and (iii) Shares of Restricted Stock may be forfeited as provided
in subsection 2(d) hereof. Notwithstanding the foregoing, Participant shall be
entitled to vote the shares of Restricted Stock and receive dividends thereon
while the Restricted Stock is outstanding. Any stock dividends or other shares
of Company stock or other property issued in respect of Restricted Stock,
including without limitation, shares issued in connection with stock splits and
recapitalizations, will be subject to the same restrictions applicable to the
Restricted Stock. (b) Custody of Shares of Restricted Stock. Certificates
representing the shares of Restricted Stock shall be issued in Participant’s
name but shall be held by the Company (or its transfer agent) during the
Restricted Period. The Company’s Secretary and its General Counsel shall serve
as attorney-in-fact for Participant during the Restricted Period with full power
and authority in Participant’s name to assign and convey to the Company any
shares of Restricted Exhibit 10.3



--------------------------------------------------------------------------------



 
[a103002.jpg]
Stock that Participant forfeits under subsection 2(d) hereof. Each certificate
representing shares of Restricted Stock may bear a legend referring to the risk
of forfeiture of the shares and stating that such shares are nontransferable
until all restrictions have been satisfied and the legend has been removed. (c)
Distribution of Restricted Stock. If Participant remains a member of the Board
of Directors of the Company during the entire Restricted Period and otherwise
does not forfeit such shares pursuant to subsection 2(d) hereof, all
restrictions applicable to the shares of Restricted Stock shall lapse upon
expiration of the Restricted Period and a certificate or certificates
representing the shares of Common Stock that were granted to Participant in the
form of shares of Restricted Stock shall be delivered to Participant. (d) Lapse
of Restrictions. (i) Death. If Participant’s membership on the Board of
Directors of the Company is terminated before the expiration of the Restricted
Period by reason of Participant’s death, all restrictions applicable to the
shares of Restricted Stock shall immediately lapse on the date of Participant’s
death and the certificate or certificates representing the shares of Common
Stock shall be transferred in accordance with a beneficiary designation form
provided by the Company and signed by the Participant and filed with the Company
or, in the absence of such a beneficiary designation form, delivered to
Participant’s estate. (ii) Termination of Membership on the Board of Directors
of the Company. Except as provided in subsection 2(d)(i) above, if Participant
resigns or otherwise ceases to be a member of the Board of Directors of the
Company (whether voluntary or involuntary) before the expiration of the
Restricted Period, all restrictions on a pro rata number of shares of Restricted
Stock shall lapse and any remaining shares shall be forfeited. The “pro rata
number” shall be the number of shares of Restricted Stock multiplied by a
fraction, the numerator of which is the number of months (including a fractional
month) of Participant’s service as a member of the Board of Directors after the
Date of Grant and the denominator of which is 12. The certificate or
certificates representing the shares of Common Stock upon which the restrictions
have lapsed shall be delivered to Participant. (iii) Change in Control. (a) If,
upon a Change in Control, (i) the Restricted Stock is assumed by, or a
substitute award granted by, the surviving entity (together with its Related
Entities, the “Surviving Entity”) in the Change in Control (such assumed or
substituted award to be of the same type of award as this Restricted Stock with
a value as of the Control Change Date substantially equal to the value of this
Restricted Stock) and (ii) Participant is not elected a member of the Surviving
Entity’s board of directors as of the Control Change Date (or does not continue
to serve as a member of the Surviving Entity’s board of directors for at least
12



--------------------------------------------------------------------------------



 
[a103003.jpg]
consecutive months), all restrictions applicable to the shares of Restricted
Stock shall immediately lapse on the Control Change Date (or the date
Participant ceases to serve on the Surviving Entity’s board of directors if less
than 12 consecutive months) and the certificate or certificates representing the
shares of Common Stock upon which the restrictions have lapsed shall be
delivered to Participant. (b) If, upon a Change in Control, the Restricted Stock
is not assumed by, or a substitute award granted by, the Surviving Entity in the
Change in Control as provided in subsection 2(d)(iii)(a) above, all restrictions
applicable to the shares of Restricted Stock shall immediately lapse on the
Control Change Date and the certificate or certificates representing the shares
of Common Stock upon which the restrictions have lapsed shall be delivered to
Participant. 3. Governing Law. This Agreement shall be governed by the laws of
the Commonwealth of Virginia. 4. Change in Capital Structure. The terms of this
award shall be adjusted as the Committee determines is equitably required in the
event the Company effects one or more stock dividends, stock split-ups,
subdivisions or consolidations of shares or other similar changes in
capitalization. 5. Conflicts. In the event of any conflict between the
provisions of the Plan as in effect on the date hereof and the provisions of
this Agreement, the provisions of the Plan shall govern. All references herein
to the Plan shall mean the Plan as in effect on the date hereof. 6. Participant
Bound by Plan. Participant hereby acknowledges receipt of a copy of the Plan and
agrees to be bound by all the terms and provisions thereof. 7. Binding Effect.
Subject to the limitations stated above and in the Plan, this Agreement shall be
binding upon and inure to the benefit of the legatees, distributees and personal
representatives of Participant and the successors of the Company. IN WITNESS
WHEREOF, OWENS & MINOR, INC. has caused this Agreement to be signed by a duly
authorized officer and Participant has affixed his or her signature hereto.
OWENS & MINOR, INC. PARTICIPANT By: By: _________________________________ P.
Cody Phipps [Participant Name] President & Chief Executive Officer



--------------------------------------------------------------------------------



 